DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Claims Status
	Claims 1, 4, 6-8, 11, 13-15, 18, 19, and 21-23 are amended.  Claims 2, 3, 9, 10, 16, and 17 are cancelled.  Claims 1, 4-8, 11-15, and 18-23 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 13-31 (particularly 1st paragraph on pg. 15, last paragraph on pg. 18, first paragraph pg. 23, 2nd paragraph on pg. 27, and last paragraph on pg. 28), filed 12/28/2020, with respect to claims 1, 8, 15, 18, and 19 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, the titration of long acting insulin or glargine that evaluates a previously adapted dose of insulin administered at one time during a previous titration interval.  The references previously cited either referred to short acting insulin or long acting insulin in combination with short acting insulin.  An updated search yielded the following references of note:

This reference postdates the effective filing date of the application by about 1 year.  As can be seen, a strategy for titrating long acting insulin is provided.  However, it does not provide for conditions related to hypoglycemia for halting future increases in insulin dosing, but rather deals with inadequate dosing (i.e. upping the dosage after the next fasting glucose level is checked).  

    PNG
    media_image1.png
    287
    997
    media_image1.png
    Greyscale


Strange, Treat-to-Target Insulin Titration Algorithms When Initiating Long or Intermediate Acting Insulin in Type 2 Diabetes, Journal of Diabetes Science and Technology, July 2007, pgs. 540-548 (see attached).  This article pre-dates the effective filing date and is an evaluation of the current state of the art as far as titrating long acting insulin is concerned.  As can be gleaned from the article, the titration of long acting insulin was still being optimized/researched.  The table on page 546 shows that the titration 
Green et al. (US 2006/0014670) – Green teaches a strategy of infusing both insulin and glucagon to maintain steady glucose level in the body (see Fig. 3).  Green teaches that any of the currently available forms of insulin may be used including glargine and other long acting insulins (see [0037] – [0039]).  However, when hypoglycemia is detected, the glucagon is used to elevate blood glucose levels rather than deactivating the next titration dose of insulin (see discussion starting at [0203]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-8, 11-15, and 18-23 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791